Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/684089. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of current claimed invention are similarly recited in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-18, and 20-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Kariv et al., US 2016/0239963 A1, hereinafter Kariv.
Claim 1. 
Kariv teaches a system for registering an anatomical structure of a patient to a predetermined anatomical model (see fig. 3A), the system comprising: 
an anatomical measurement wire (“AMW”) (see #122 and #116 of figs. 3A-B) configured to be navigated within the anatomical structure, the AMW comprising at least one sensor (see #120 of fig. 3A); 
a tracking system configured to provide tracking data representing multiple positions of the sensor in a spatial coordinate system (see Kariv at [0032] provides system 10 with the capability of obtaining and displaying a 3D model along with real-time data points collected during a medical procedure utilizing a catheter or some other tracking device); and 
a computing device configured to: generate a tracking point cloud based on the tracking data (see [0032] further discloses the real-time data points can be added to the static 3D model as heart wall motion imaging (e.g., displacement and timing), respiration movement, and extended anatomical features. Real-time features from the data points include real-time position data and real-time physiological data, as described throughout the application); and 
register the anatomical structure of the patient with the predetermined anatomical model by matching points in the tracking point cloud with the predetermined anatomical model based on a quality metric. See Kariv at [0042] discloses system 10 registers estimated volumetric model 124, MPS coordinate system 118 and 3D coordinate system 104 by matching extracted image model 106 with estimated volumetric model 124. System 10 achieves this registration with a high degree of accuracy, (i.e., since a volumetric model represents the tubular organ with a higher degree of accuracy than a simple trace of the trajectory of the MPS sensor within the tubular organ). Since 2D coordinate system 110 is registered with MPS coordinate system 118, and MPS coordinate system 118 is registered with 3D coordinate system 104, 2D coordinate system 110 is also registered with 3D coordinate system 104. And at [0042] discloses system 10 achieves this registration with a high degree of accuracy, (i.e., since a volumetric model represents the tubular organ with a higher degree of accuracy than a simple trace of the trajectory of the MPS sensor within the tubular organ). Since 2D coordinate system 110 is registered with MPS coordinate system 118, and MPS coordinate system 118 is registered with 3D coordinate system 104, 2D coordinate system 110 is also registered with 3D coordinate system 104. At [0050] discloses the tracking data may include location data, e.g., coordinates in each of the coordinate systems, as well as physiological data (e.g., cardiovascular data and/or electrical data, such as impedance, resistance, conductivity, etc.).

Claim 2. 
Kariv teaches the system of claim 1, wherein the computing device is further configured to generate a model point cloud from the predetermined anatomical model, corresponding to the anatomical structure of the patient, the anatomical structure of the patient being registered with the predetermined anatomical model by matching the tracking point cloud with the model point cloud based on the quality metric. See figs. 3-5. Also see [0047-0048], [0050-0054].

Claim 3. 
Kariv teaches the system of claim 2, wherein the at least one sensor of the AMW comprises a plurality of sensors at locations spaced axially apart along an elongate body of the AMW. See sensor 26 of fig. 1 illustrated in fig. 3A with a plurality of sensors #120.

Claim 8. 
Kariv teaches the system of claim 1, wherein the predetermined anatomical model comprises a parametric model including parameters to represent mathematically a centerline of the anatomical structure and a surface of the anatomical structure. See figs. 3-5.

Claim 9. 
Kariv teaches the system of claim 8, wherein the computing device is further configured to compute a registration transformation by identifying a translation and rotation which, when applied to the tracking point cloud, maximizes a proximity of the points to at least one of the centerline or the surface of the anatomical structure. See Kariv at [0040] Since MPS coordinate system 118 is registered with 2D coordinate system 110, each of the MPS points, such as MPS point 120, has a corresponding point in 2D coordinate system 110. Using image processing techniques, such as segmentation or edge detection, system 10 determines the width of 2D representation 114 of tubular organ 102 for each MPS point. System 10 uses this width, together with trace 122 of the medical device (i.e., not necessarily the centerline of tubular organ 102), to determine an estimated volumetric model of tubular organ 102. For example, the width of 2D representation 114 of tubular organ 102, at each MPS point, determines the diameter of a circle encircling that point.

Claim 10. 
Kariv teach the system of claim 9, wherein the computing device is further configured to optimize the registration by minimizing the quality metric. See [0030] 3D models and data generated by system 10 can be used to facilitate various medical procedures. For example, it has been found that mechanical activation data, e.g., displacement of heart wall muscle, may be used in conjunction with electrical mapping data to optimize the placement of leads for cardiac resynchronization therapy (CRT) procedures. U.S. Pat. No. 8,195,292 to Rosenberg et al., which is hereby incorporated by reference in its entirety for all purposes, describes exemplary methods for optimizing CRT using electrode motion tracking.

Claim 11. 
Kariv teaches the system of claim 1, wherein the computing device is further configured to provide visual feedback based on tracking data acquired during movement of the AMW within the lumen of the anatomical structure. See [0055] discloses left ventricular lead placement can be optimized by providing the physician with a visualization of heart wall motion simply by including a tracked tool within the anatomy.

Claim 12 is rejected with the same reasons as set forth in claim 1, above. 
Claim 13 is rejected with the same reasons as set forth in claim 2, above.
Claim 14 is rejected with the same reasons as set forth in claim 8, above.
Claims 15 and 22 are rejected with the same reasons as set forth in claim 9, above.
Claims 16 and 23 are rejected with the same reasons as set forth in claim 10, above.
Claim 17 is rejected with the same reasons as set forth in claim 11, above.
Claims 18 and 21 are rejected with the same reasons as set forth in claim 2, above.

Claim 20. 
Kariv teaches the method of claim 19, wherein the sensors are disposed on the body of the anatomical measurement wire and/or at respective distal ends of respective tines. See figs. 3A-C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kariv, and further in view of Bolea et al., US 2008/0103545 A1, hereinafter Bolea.
Claim 4. 
Kariv does not teach the system of claim 3, wherein the AMW further comprises a plurality of self-expanding tines extending outwardly from the body of the AMW and configured to, when located within a lumen of the anatomical structure, engage a wall of the lumen and mechanically bias the body of the AMW and the plurality of sensors along the elongate body toward alignment with a centerline of the anatomical structure.
However, Bolea teaches at [0101] with specific reference to FIGS. 15A-15C and figs. 16A-D, another self-sizing and expandable design is shown to accommodate nerve swelling and/or over-tightening. As shown in FIG. 16D, opposing arms 1602 may be configured to expand and/or deform as necessary, in order to accommodate nerve swelling caused by, for example, localized trauma inflicted upon the nerve during cuff implantation, also see sensors 1603 along the elongate body.
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the self-sizing sensor teachings of Bolea into Kariv in order to provide permanent sutures/staples provide for chronic stability and fixation beyond what tissue encapsulation otherwise provides.

Claim 5. 
Bolea teaches the system of claim 1, further comprising a plurality of self-expanding tines extending outwardly from a body of the AMW to terminate in a distal end thereof, wherein a respective sensor is attached at the distal end of at least two of the plurality of self-expanding tines. See figs. 13-22.

Claim 6. 
Bolea teaches the system of claim 5, wherein the AMW resides inside a catheter and is configured to move axially with respect to the catheter, and wherein the catheter has a sidewall to constrain the plurality of tines and the plurality of sensors between an inner sidewall of the catheter and the body of the AMW. See figs. 13-22.

Claim 7. 
Bolea teaches the system of claim 6, wherein the anatomical structure is a tubular anatomical structure, and wherein the tines are mechanically biased to expand and urge respective sensor radially outwardly upon removal of the catheter sidewall from a radially outer extent of the respective sensors. [0163] With reference to FIGS. 31A-31C, deployable anchor tines 300 may be used to facilitate fixation of the lead 70. As seen in FIG. 31A, the self-expanding tines 300 may be molded integrally with the lead body 72 or connected thereto by over-molding, for example. The tines 300 may comprise relatively resilient soft material such as silicone or polyurethane. The resilient tines 300 allow the lead 70 to be delivered via a tubular sheath or trocar 304 tunneled to the target sensing site, wherein the tines 300 assume a first collapsed delivery configuration and a second expanded deployed configuration. As seen in FIGS. 31B and 31B, the tubular sheath or trocar 304 may be initially tunneled to the target site using an obtruator 306 with a blunt dissection tip 308. After the distal end of the tubular sheath 304 has been tunneled into position by blunt dissection using the obtruator 306, the obtruator 306 may be removed proximally from the sheath 304 and the lead 70 with collapsible tines 300 may be inserted therein. As seen in FIG. 31C, when the distal end of the lead 70 is in the desired position, the sheath 304 may be proximally retracted to deploy the tines 300 to engage the muscle fascia and adjacent subcutaneous tissue, thus anchoring the lead 70 in place.

Claim 19. 
Bolea teaches the method of claim 18, wherein the anatomical measurement wire further comprises a plurality of self-expanding tines extending outwardly from a body of the anatomical measurement wire. See figs. 13-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613